DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Remarks and Amendments filed on 5-3-2021. As directed, claims 1 and 5 have been amended, claims 2-4 and 6-10 have been cancelled, and claims 11-12 have been added. Thus, claims 1, 5, and 11-12 are pending in the current application.

Response to Amendment
Claims 1 and 5 have been amended to address minor informalities in the claims, while claims 2-4 and 6-10 have been cancelled. The previously held claim objections are hereby withdrawn.
Claim 1 has been amended to address improper antecedence in line 3, and indefiniteness regarding previous recitations of a “sampling point”. The previously held rejections under 35 USC 112(b) are hereby withdrawn.

Response to Arguments
Applicant argues (see Remarks page 7, first and second paragraphs, and page 8, final paragraph through page 9) that Seo (US 2015/0190923), employed in rejecting independent claim 1, fails to address limitations regarding the claimed thigh phase angle because said thigh phase angle takes into account a hip angle and a hip velocity in imparting assistive torque, whereas Seo fails to anticipate and/or render obvious such a measurement. Examiner respectfully disagrees. Seo discloses that joint motion detecting units are configured to measure a joint angle and a joint angular velocity (paragraph 62, lines 1-6; Fig. 6 depicts a plot of the hip joint angular velocity and hip joint angle throughout a walking cycle). Seo further indicates that the assistant torque output to the actuator is delivered based on a reference angle trajectory which incorporates the joint motion of a given joint to determine the necessary assistance level (paragraph 12, lines 1-10; paragraph 54, lines 1-10).
Applicant argues (see Remarks page 7, third full paragraph) that Weinberg, relied on to teach the first, second, and combined Euler angles, fails to anticipate and/or render obvious the step of calculating the first Euler angle by using angular velocity data obtained from performing drift elimination while the user is at rest. Examiner respectfully disagrees. Weinberg teaches a method of calculating a first Euler angle based on angular velocity data that is obtained by performing drift elimination on the angular velocity data received from the triaxial angular velocity sensor using angular velocity data from the triaxial angular velocity sensor when the user is at rest (see paragraph 116 which describes the use of bias terms (B1-B3 in equation 44 and B4-B6 in equation 46), and paragraph 119 which describes that equations 44 and 46 are used to calculate the combined Euler angle represented in equations 50 and 51, and further see paragraphs 47 and 48 which describes an initialization process for the prosthetic which includes estimating the bias of a gyroscope while the user is at rest in order to account for the bias in the foregoing calculations, the same initialization and bias/drift is explained in paragraphs 105-106 for multi-axial embodiments; see also paragraph 119 which indicates that a gyroscope can be used to determine the high frequency aspects of either a roll or pitch angle 71 or 72). Weinberg’s method incorporates bias terms in order to measure the correct sensor output, and further teaches that calibration of drift/bias should be done while the user is not moving.
Applicant argues (see Remarks page 8, second full paragraph) that Weinberg fails to render obvious a thigh phase less than a threshold because the necessary numbers should be greater than a threshold in order to trigger a response. Examiner respectfully disagrees. In triggering a response to a detected fall, Weinberg employs two regions (92, 93) that signal an imminent fall (see Fig. 9, there is a region 92, 93 in the positive radian space as well as the negative radian space). In the region 92, 93 in the negative radian axis, in order for the fall detection to be triggered, regions 92 and 93 must have a greater negative value than a value falling in region 91. A greater negative number is less than a smaller negative number, and thus, in Weinberg’s employed fall detection, there include situation in which a measurement must be less than a threshold (i.e. a larger negative number) to trigger a response.

Claim Objections
Claim 1 is objected to because of the following informalities:  
-Line 4 recites “a user’s lower leg”, however “a user” has been previously introduced in line 3. Examiner suggests amending line 4 to recite “the user’s lower leg” for clarity. 
-Line 26 recites “the size of the assisting force” which has not been previously introduced. Examiner suggests amending line 26 to refer to “a size of the assisting force” for clarity.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
-Line 4 recites “a user’s knee joint”, however “a user” has been previously introduced in line 3. Examiner suggests amending line 4 to recite “the user’s knee joint” for clarity. 
Appropriate correction is required.
-Line 13 recites “the size of the assisting force” which has not been previously introduced. Examiner suggests amending line 13 to refer to “a size of the assisting force” for clarity.
-Line 18 recites “the end of stance phase” which Examiner suggests replacing with “the end of the stance phase” for clarity.
Claim 12 is objected to because of the following informalities:  
-Line 4 recites “a user’s knee joint”, however “a user” has been previously introduced in line 3. Examiner suggests amending line 4 to recite “the user’s knee joint” for clarity. 
-Line 18 recites “the end of stance phase” which Examiner suggests replacing with “the end of the stance phase” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo (US 2015/0190923).
Regarding claim 12, Seo discloses an actuator-equipped knee ankle foot orthosis (1) (paragraph 49, lines 1-3; Figs. 1A-C) comprising: 
a thigh-side brace (22R, 23R and 22L, 23L) to be attached to a user's thigh (paragraph 75, lines 1-6; Fig. 1A); 
a lower leg-side brace (32R, 33R and 32L, 33L) to be attached to the user's lower leg (paragraph 75, lines 1-4; Fig. 1A), the lower leg-side brace (32R, 33R and 32L, 33L) being connected to the thigh-side brace (22R, 23R and 22L, 23L) so as to be rotatable around the user's knee joint (paragraph 75, lines 1-6; paragraph 88, lines 1-10; paragraph 89, lines 1-6; Fig. 1B); 
an actuator unit (30R, 30L) attached to the thigh-side brace (22R, 23R and 22L, 23L) and capable of imparting assisting force around the user’s knee joint to the lower leg-side brace (32R, 33R and 32L, 33L) (paragraph 85, lines 1-5; paragraph 88, lines 1-8; paragraph 90, lines 1-8); 
a thigh orientation detecting means (29R, 29L) capable of detecting an angle-related signal concerning a hip joint angle that is a forward and backward swing angle of the user's thigh (paragraphs 62-66 discuss the angular sensors 29, 39, and 49 , with 29 being specific to the orientation of the thigh; paragraph 75, lines 1-5; see also Fig. 6 which shows positive and negative values for the hip joint angle, indicating that the sensor array is capable of detecting forward and backward thigh swing correlated to the hip joint angle); 
and a control device managing operational control for the actuator unit (30R, 30L) (“control unit” per paragraph 53 which can include a CPU, GPU, PSAO, and PCAO), 
wherein the control device (“control unit”) calculates a thigh phase angle based on the angle-related signal, obtains an assisting force to be imparted to the lower leg-side brace by applying the thigh phase angle to an assisting force control data, which is stored in the control device in advance and indicates the relationship between the thigh phase angle and the size of the assisting 
wherein a gait cycle (walking phase 140) includes a heel contact phase including a heel contact time point when a user's heel contacts the ground in front of a user's body axis (paragraph 102 discuses that one cycle of the walking phase 140 is defined by the time points the user’s foot touches the ground, such that 0% of the walking cycle phase corresponds to a time point when the swinging foot/leg touches the ground, and 100% of the walking cycle phase corresponds to the moment immediately before the swinging foot/leg touches the ground again), 
a stance phase when the heel-contacted leg after heel contact is relatively moved backward while being in contact with the ground (Fig. 1B depicts the user’s left leg following a stance position in which the user’s knee/leg is in an extended position without bending, and the heel is moving relatively backwards as the heel is raised off of the ground before the leg’s swing phase; see also annotated Fig. 7B below; see also Fig. 8 and paragraphs 182-183 which describes 
and a swing phase when the leg contacting the ground since the end of stance phase is raised and relatively moved forward (paragraph 90 outlines how the knee joint walking assistant units 30R and 30L assist in raising and lowering the leg throughout a gait phase; see annotated Fig. 7B below; see also Fig. 8 and paragraphs 182-183 which describes the ground reaction force measured when the user’s foot is in contact with the ground during a gait phase), 
and wherein the assisting force control data is configured so that the actuator unit (30R, 30L) outputs the assisting force for rotating the lower leg-side brace (32R, 33R and 32L, 33L) in a knee extending direction around the user's knee joint in a later stage of the swing phase that is after an initial stage of the swinging phase in which the actuator unit (30R, 30L) outputs the assisting force for rotating the lower leg-side brace (32R, 33R and 32L, 33L) in a knee bending direction around the user's knee joint to raise the user's leg before the heel contact time point (see annotated Fig. 7B; see also Fig. 8 and paragraphs 182-183 which describes the ground reaction force measured when the user’s foot is in contact with the ground during a gait phase).

    PNG
    media_image1.png
    310
    542
    media_image1.png
    Greyscale

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2015/0190923) in view of Weinberg (US 2007/0038268).
Regarding claim 1, Seo discloses an actuator-equipped knee ankle foot orthosis (1) (paragraph 49, lines 1-3; Figs. 1A-C) comprising: 

a lower leg-side brace (32R, 33R and 32L, 33L) to be attached to the user's lower leg (paragraph 75, lines 1-4; Fig. 1A), the lower leg-side brace (32R, 33R and 32L, 33L) being connected to the thigh-side brace (22R, 23R and 22L, 23L) so as to be rotatable around the user's knee joint (paragraph 75, lines 1-6; paragraph 88, lines 1-10; paragraph 89, lines 1-6; Fig. 1B); 
an actuator unit (30R, 30L) attached to the thigh-side brace (22R, 23R and 22L, 23L) and capable of imparting assisting force around the user’s knee joint to the lower leg-side brace (32R, 33R and 32L, 33L) (paragraph 85, lines 1-5; paragraph 88, lines 1-8; paragraph 90, lines 1-8); 
a thigh orientation detecting means (29R, 29L) capable of detecting an angle-related signal concerning a hip joint angle that is a forward and backward swing angle of the user's thigh (paragraphs 62-66 discuss the angular sensors 29, 39, and 49 , with 29 being specific to the orientation of the thigh; paragraph 75, lines 1-5; see also Fig. 6 which shows positive and negative values for the hip joint angle, indicating that the sensor array is capable of detecting forward and backward thigh swing correlated to the hip joint angle),  wherein the thigh orientation detecting means (29R, 29L) includes a triaxial angular velocity sensor configured to detect an angular velocity of the user's thigh (paragraph 65, lines 1-8 disclose the use of an inertial measurement unit which includes a 3-axis inertial sensor or a gyro sensor; paragraph 62, lines 1-5 further disclose that the thigh orientation detecting means (29) can measure a joint angle and a joint angular velocity) and a triaxial acceleration sensor detecting an acceleration of the user's thigh (paragraph 65 outlines the usage of a 3-axis inertial sensor for the joint motion detecting unit 29, IMUs contain accelerometers for measuring angular acceleration);

the thigh phase angle to an assisting force control data, which is stored in the control device in advance and indicates the relationship between the thigh phase angle and a size of the assisting force to be imparted to the lower leg-side brace (32R, 33R and 32L, 33L), wherein the control device controls the actuator unit (30R, 30L) to output the assisting force (see paragraph 71 which discusses the use of a walking phase calculated by measuring the motion of the hip joint (thigh orientation), and subsequently based on this calculation, a knee joint actuator determines the assistant torque necessary to apply to the knee region; see also Fig. 3 and paragraph 129 which discuss the use of a single hinge angle and a reference trajectory to calculate an overall walking phase and determine assistant torque; further, paragraph 52 outlines the usage of a control unit configured to calculate a walking phase; paragraph 53 highlights that the control unit generates control signals for each walking assistant unit (20, 30, 40) located along each of the hip, knee, 
Seo fails to disclose wherein the control device calculates a first Euler angle based on angular velocity data that is obtained by performing drift elimination on the angular velocity data received from the triaxial angular velocity sensor using angular velocity data from the triaxial angular velocity sensor when the user is at rest, calculates a second Euler angle calculated based on acceleration data from the triaxial acceleration sensor, and then calculates a combined Euler angle by combining a high- frequency component of the first Euler angle and a low-frequency component of the second Euler angle.
However, Weinberg teaches a method of calculating a first Euler angle based on angular velocity data that is obtained by performing drift elimination on the angular velocity data received from the triaxial angular velocity sensor using angular velocity data from the triaxial angular velocity sensor when the user is at rest (see paragraph 116 which describes the use of bias terms (B1-B3 in equation 44 and B4-B6 in equation 46), and paragraph 119 which describes that equations 44 and 46 are used to calculate the combined Euler angle represented in equations 50 and 51, and further see paragraphs 47 and 48 which describes an initialization process for the prosthetic which includes estimating the bias of a gyroscope while the user is at rest in order to account for the bias in the foregoing calculations, the same initialization and bias/drift is explained in paragraphs 105-106 for multi-axial embodiments; see also paragraph 119 which indicates that a gyroscope can be used to determine the high frequency aspects of either a roll or pitch angle 71 or 72), calculating a second Euler angle calculated based on acceleration data from the triaxial acceleration sensor (paragraph 119: an accelerometer can be used to determine 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device disclosed by Seo in order to provide the functionality taught by Weinberg such that a combined Eulerian angle may be calculated using high and low pass filters in order to attain the hip/thigh angular orientation without unwanted signal noise.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2015/0190923) in view of Weinberg (US 2007/0038268), as applied to claim 1 above, in further view of Dalley (US 2019/0070059).
Regarding claim 5, Seo discloses the actuator-equipped knee ankle foot orthosis according to claim 1, as discussed above.
Seo further discloses that the control device uses the hip joint angle and the hip joint angular velocity to calculate a thigh phase angle (see paragraph 71 which discusses the use of a walking phase calculated by measuring the motion of the hip joint (thigh orientation); paragraph 172 discusses that the hip joint angle and angular velocity detection shown in Fig. 6 is related to the user’s gait phase, such that the orientation of the user’s thigh throughout the gait cycle corresponds to the hip joint angle and hip joint angular velocity, the hip joint angle changes over 
Seo fails to disclose that the control device is capable of inhibiting the actuator operation when the vector defining the hip joint angle and the hip joint angular velocity is less than a predetermined threshold.
However, Weinberg teaches a safety feature wherein when the vector defined by an angular position and angular velocity is less than a predetermined value (Fig. 9, areas 92 and 93 have vector lengths which are less than area 91 for example), the device can trigger remedial action such as deploying an airbag, initiating an automated emergency call, or sounding an alarm (paragraphs 157-158; Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device disclosed by Seo to trigger remedial action in the actuator-equipped knee ankle foot orthosis when a vector value corresponding to hip joint angle and hip joint angular velocity is less than a predetermined threshold, such as when a fall state is detected.
However, Weinberg does not teach that the actuation unit is inhibited as a result of the detected fall state.
Dalley further teaches an exoskeleton wherein the remedial action triggered by a fall state may include halting actuation of the device in response to severe fall alerts (see paragraph 10). 
Therefore, it would have been obvious to further modify the control device disclosed by Seo in view of Weinberg to further include the capability of inhibiting operation of the actuation unit in the case that a severe fall is detected, as taught by Dalley.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2015/0190923) in view of Han (US 2012/0259431).
Regarding claim 11, Seo discloses an actuator-equipped knee ankle foot orthosis (1) (paragraph 49, lines 1-3; Figs. 1A-C) comprising: 
a thigh-side brace (22R, 23R and 22L, 23L) to be attached to a user's thigh (paragraph 75, lines 1-6; Fig. 1A); 
a lower leg-side brace (32R, 33R and 32L, 33L) to be attached to the user's lower leg (paragraph 75, lines 1-4; Fig. 1A), the lower leg-side brace (32R, 33R and 32L, 33L) being connected to the thigh-side brace (22R, 23R and 22L, 23L) so as to be rotatable around the user's knee joint (paragraph 75, lines 1-6; paragraph 88, lines 1-10; paragraph 89, lines 1-6; Fig. 1B); 
an actuator unit (30R, 30L) attached to the thigh-side brace (22R, 23R and 22L, 23L) and capable of imparting assisting force around the user’s knee joint to the lower leg-side brace (32R, 33R and 32L, 33L) (paragraph 85, lines 1-5; paragraph 88, lines 1-8; paragraph 90, lines 1-8); 
a thigh orientation detecting means (29R, 29L) capable of detecting an angle-related signal concerning a hip joint angle that is a forward and backward swing angle of the user's thigh (paragraphs 62-66 discuss the angular sensors 29, 39, and 49 , with 29 being specific to the orientation of the thigh; paragraph 75, lines 1-5; see also Fig. 6 which shows positive and negative values for the hip joint angle, indicating that the sensor array is capable of detecting forward and backward thigh swing correlated to the hip joint angle); 
and a control device managing operational control for the actuator unit (30R, 30L) (“control unit” per paragraph 53 which can include a CPU, GPU, PSAO, and PCAO), 
wherein the control device (“control unit”) calculates a thigh phase angle based on the angle-related signal, obtains an assisting force to be imparted to the lower leg-side brace by applying 
wherein a gait cycle (walking phase 140) includes a heel contact phase including a heel contact time point when a user's heel contacts the ground in front of a user's body axis (paragraph 102 discuses that one cycle of the walking phase 140 is defined by the time points the user’s foot touches the ground, such that 0% of the walking cycle phase corresponds to a time point when the swinging foot/leg touches the ground, and 100% of the walking cycle phase corresponds to the moment immediately before the swinging foot/leg touches the ground again), 
a stance phase when the heel-contacted leg after heel contact is relatively moved backward while being in contact with the ground (Fig. 1B depicts the user’s left leg following a stance position in which the user’s knee/leg is in an extended position without bending, and the 
and a swing phase when the leg contacting the ground since the end of stance phase is raised and relatively moved forward (paragraph 90 outlines how the knee joint walking assistant units 30R and 30L assist in raising and lowering the leg throughout a gait phase; see annotated Fig. 7B below; see also Fig. 8 and paragraphs 182-183 which describes the ground reaction force measured when the user’s foot is in contact with the ground during a gait phase).  

    PNG
    media_image1.png
    310
    542
    media_image1.png
    Greyscale

Annotated Figure 7B indicates the knee joint angle at points through the gait phase. As previously discussed, the assistant torque is based on the knee joint angle at various points in the trajectory diagram. Outlined above are the first through fourth knee joint angle changes that require a different torque assistance pattern to achieve the position of the lower leg side brace corresponding to the knee joint angle required throughout the walking phase.

However, Han teaches an orthosis device wherein the assisting force control data (“controller”) is adapted to output no assisting force (“augmentation torque and the impedance to be substantially zero”) in a period after an initial stage of the swinging phase in which the actuator unit (“powered actuator”) outputs the assisting force for rotating the orthosis in a bending (flexed) direction (paragraph 22: after a full flexion of the joint is sensed, no augmentation torque is output to the powered actuator during this portion of the swing phase following flexion). Han indicates that the zero torque value aids in modulating the joint to its desired position (paragraph 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control data disclosed by Seo with Han’s teachings such that the assisting force control data is configured so that the actuator unit outputs no assisting force in a period after an initial stage of the swinging phase in which the actuator unit outputs the assisting force for rotating the lower leg-side brace in a knee bending direction, so that the knee joint is modulated to its desired position after this initial swing phase.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785